Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks submitted 08/12/2022 have been entered and considered, No claim is amended. This action is made final.

Response to Arguments
Applicant’s arguments filed on 08/12/2022 have been fully considered but are not persuasive.
Regarding Claim 1 limitations: “…a plurality of collections of individual images taken from a series of points, wherein the series of points are determined based on a plurality of physical markers placed in a predetermined formation around the real-world vehicle, wherein each of the collections consists of images taken at a height which is different than that of the other collections;”.

Applicant argues “As an initial matter, it is unclear what the analogue to the "collections of individual images" recited in the present claims is in Hever … As can be seen in the above figures of Hever, instead of a collection of pictures, representing a single height level, being taken (as in the present application), each set of images in Hever is composed of a segment of a cross section of the vehicle, taken at multiple heights and angles, such that the segments overlap. The car is then moved relative to the imaging devices, and a different, overlapping area of the vehicle is captured. This is the plurality of time points referred to. Therefore, Hever, does not take "a plurality of collections of images", "wherein each of the collections consists of images taken at a height which is different than that of the other collections", since as can be seen above, each of the sets of images in Hever not only includes images at multiple heights, each camera in Hever is set at the same height for each of the other sets of images, thus resulting in pictures between sets that are at the same height.”.
However, Hever, abstract, the invention describes a method of vehicle inspection and a system thereof, the method comprising: obtaining a plurality of sets of images capturing a plurality of segments of surface of a vehicle at a plurality of time points; generating, for each time point, a 3D patch using a set of images capturing a
corresponding segment at the time point, giving rise to a plurality of 3D patches; estimating 3D transformation of the plurality of 3D patches based on a relative movement between the imaging devices and the vehicle; and registering the plurality of 3D patches using the estimated 3D transformation thereby giving rise to a composite 3D point cloud of the vehicle. The composite 3D point cloud is usable for reconstructing a 3D mesh and/or 3D model of the vehicle where light reflection, comprised in at least some of the plurality of sets of images, is eliminated therefrom. 
[0058] In some embodiments, system 100 can also comprise a supporting structure 132. The supporting structure 132 can comprise at least one pole positioned on at least one side of the inspection passage. FIG. 1A illustrates an exemplary
supporting structure that comprises two poles each positioned on one side of the inspection passage. Each pole has a set of imaging devices attachable thereto. The imaging devices can be attached at an appropriate height and/or angle in relation to the vehicle so as to capture images covering a Field of View (FOV) corresponding to a predetermined region (i.e., a working area for vehicle model reconstruction), as will be described in further detail with reference to FIGS. 2A, 2B and 4.
	Therefore, cameras 130 attached to the supporting structure take a plurality of images over different time point. At least the collection of images taken by different camera are at different height. The supporting structure and the different anchor points for the cameras are equivalent to the markers around the vehicle.

Applicant argues “Further, Hever appears to require at least one feature not found in the present claims. Paragraph [0059] of Hever indicates that "[t]he given surface point captured in the at least two sets of images are as if captured under different illumination conditions pertaining to different relative positions between the given surface point and the set of imaging devices at the two time points." No such requirement is found in the present claims for each of the collections of images to be "as if captured under different illumination conditions".”.
However, the different illumination mentioned in [0059] of Hever is only one of the described embodiments. The illumination requirement does not conflict with the acquiring of collections of images at different height of the vehicle of interest. Neither there is limitation in Claim 1 regarding illumination requirements. Furthermore, in [0053-0056] of Hever, an embodiment as in Fig 1A shows similar structure as in Fig 2A-2B, without different illumination requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Schaarschmidt et al (US20180033212) in view of Hever et al (US20210090242) further in view of Holzer et al (US20200234397).

Regarding Claim 1. Schaarschmidt teaches A three-dimensional complete virtual model of a real-world vehicle (Schaarschmidt, abstract, the invention describes a method for generating an active visual product configuration based on interactive digital 2D or 3D objects displayed on an operating device. Processing options and degrees of freedom and/or object characteristics are defined in an object control unit of a data processing system. A variant model is created in the data processing system and corresponding parameters are assigned to the object and to
the processing options. A visualization unit assigned to the operating device represents the complex variant model optically in a 3D-scenario for active product configuration. The active product configuration is carried out via a display device and/or a touch screen integrated in the operating device. All processing options and degrees of freedom of the object can be animated. During the production configuration, a communication control unit effects data communication between the visualization unit and the object control unit and the configuration instance of the variant model.
[0026] In the example shown, the method for visual product configuration using interactive 3D objects is explained with reference to a car model on an operating device 1 in the form of a tablet computer comprising a touchscreen. Further see Fig 2.), comprising:

Schaarschmidt fails to explicitly teach, however, Hever teaches a plurality of collections of individual images taken from a series of points, wherein the series of points are determined based on a plurality of physical markers placed in a predetermined formation around the real-world vehicle, wherein each of the collections consists of images taken at a height which is different than that of the other collections (Hever, abstract, the invention describes a method of vehicle inspection and a system thereof, the method comprising: obtaining a plurality of sets of images capturing a plurality of segments of surface of a vehicle at a plurality of time points; generating, for each time point, a 3D patch using a set of images capturing a
corresponding segment at the time point, giving rise to a plurality of 3D patches; estimating 3D transformation of the plurality of 3D patches based on a relative movement between the imaging devices and the vehicle; and registering the plurality of 3D patches using the estimated 3D transformation thereby giving rise to a composite 3D point cloud of the vehicle. The composite 3D point cloud is usable for reconstructing a 3D mesh and/or 3D model of the vehicle where light reflection, comprised in at least some of the plurality of sets of images, is eliminated therefrom. 
[0020] (xii). The system can further comprise a supporting structure. The set of imaging devices can be attached to the supporting structure at different heights and may be orientated in such a way that at a respective time point, each surface point of the respective segment can be captured by at least two imaging devices of the set of
imaging devices.
[0022] (xiv). The predetermined region can be determined according to vehicle dimensions.
[0023] (xv). The number of imaging devices in the set can be determined according to a predetermined accuracy requirement.
[0058] In some embodiments, system 100 can also comprise a supporting structure 132. The supporting structure 132 can comprise at least one pole positioned on at least one side of the inspection passage. FIG. 1A illustrates an exemplary
supporting structure that comprises two poles each positioned on one side of the inspection passage. Each pole has a set of imaging devices attachable thereto. The imaging devices can be attached at an appropriate height and/or angle in relation to the vehicle so as to capture images covering a Field of View (FOV) corresponding to a predetermined region (i.e., a working area for vehicle model reconstruction), as will be described in further detail with reference to FIGS. 2A, 2B and 4.
Therefore, the supporting structure serves the same function as physical marker.);
an image mesh created by applying a predetermined schema to each of the plurality of collections (Hever, [0059) The plurality of sets of images, as acquired by the set of imaging devices, are acquired at a plurality of time points during a relative movement between the vehicle and the set of imaging devices, such that: i) each set of images captures a respective segment that falls within the predetermined region at a respective time point, and ii) the plurality of segments captured in the plurality of sets of images are partially overlapped in such a way that each given surface point of at least some of the segments is captured at least at two time points in at least two sets of images. The given surface point captured in the at least two sets of images are as if captured under different illumination conditions pertaining to different relative positions between the given surface point and the set of imaging devices at the two time points. Details of the imaging device arrangement are described below with reference to FIGS. 2A and 2B.
[0064], Upon obtaining ( e.g., via the hardware-based I/O interface 126), from the set of imaging devices, a plurality of sets of images capturing a plurality of segments of surface of a vehicle, the patch generation module 104 can be configured to generate, for each given time point, a 3D patch using a set of images capturing a corresponding segment at the given time point. The 3D patch can comprise a point cloud of 3D points
representative of corresponding surface points in the corresponding segment, giving rise to a plurality of 3D patches corresponding to the plurality of time points and the plurality of segments.
[0066] In some embodiments, optionally, the meshing module 110 can be configured to generating a 3D mesh representative of the surface of the vehicle based on the composite 3D point cloud. The 3D mesh can be generated by fitting a local surface for each group of neighboring points in the composite 3D point cloud.
Therefore, mesh is created based on point clouds which are created based on predetermined regions and timepoints.);
Schaarschmidt and Hever are analogous art, because they both teach method of creating/displaying 3D model of a vehicle. Hever further teaches method of capturing plurality of images of the vehicle with cameras laid out in a predetermined formation of positions. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D vehicle model (taught in Schaarschmidt), to further using the image capturing method as input for creating the 3D model and mesh (taught in Hever), so as to provide a more accurate and automatic method for vehicle inspection (Hever, [0003, 0055]).

The combination of Schaarschmidt and Hever fails to explicitly teach, however, Holzer teaches a navigation grid comprising a series of hyperlinks overlaid on the image mesh, wherein each of the hyperlinks corresponds to one of the individual images, wherein the three-dimensional complete virtual model can be navigated through an internet-enabled electronic device through utilization of the navigation grid (Holzer, abstract, the invention describes a method of creating a three-dimensional (3D) skeleton based on a plurality of vertices and a plurality of faces in a two-dimensional (2D) mesh in a top-down image of an object. A correspondence mapping between a designated perspective view image and the top-down object image may
be determined based on the 3D skeleton. The correspondence mapping may link a respective first location in the top-down object image to a respective second location in the designated perspective view image for each of a plurality of points in the designated perspective view image. A top-down mapped image of the object may be created by determining a first respective pixel value for each of the first locations, with each first respective pixel value being determined based on a second respective pixel value for the respective second location linked with the respective first location via the correspondence mapping.
[0041] FIG. 2 illustrates one example of a method 200 for performing geometric analysis of a perspective view image, performed in accordance with one or more embodiments. The method 200 may be performed on any suitable computing device. For example, the method 200 may be performed on a mobile computing device such as a smart phone. Alternately, or additionally, the method 200 may be performed on a remote server in communication with a mobile computing device.
	[0057] In some implementations, a mesh predicted in the camera frame may be projected directly onto the image, obtaining a 2D mesh overlaid to the frame. Alternately, a mesh predicted in a difference frame can be used to obtain 3D-2D correspondence mappings between mesh 3D vertices and their corresponding location in the image, and then involve solving a Perspective-N-Point problem that yields the transformation to the camera frame.
[0093] According to various embodiments, object component identity information may be used to allow separate mapping estimation for different object components. For
example, the image of the vehicle shown in FIG. 12 has been segmented to identify the different vehicle components, which are shown in different colors. For example, the vehicle includes the components 1202, 1204, and 1206 which correspond with the front right wheel, the front right door, and the rear right door respectively. These components
have then been separately supplied as input to the machine learning algorithm for the mapping estimation, as shown in the bottom right of the image.
Schaarschmidt, [0013) According to another feature, the present invention also comprises a system for generating an active visual product configuration on the basis of interactive digital 2D or 3D objects (2), which configuration can be operated on a preferably mobile operating device having integral touchscreen (display with touch function) and/or a pointing device, which operating device is connected via an Internet connection to a data processing system.
[0033] If the user now activates by "touching and simultaneously dragging" the "Rotate" button or the driver door directly as shown in FIG. 6.2, the user opens the vehicle, and the interior containing additional vehicle objects 2 becomes visible. 
Fig 7-7.2 indicates that “seat” object is clickable for further actions. Fig 8-8.2 indicates that “wheel” object is clickable for further actions.).
Schaarschmidt, Hever and Holzer are analogous art, because they all teach method of creating/displaying 3D model of a vehicle. Schaarschmidt further teaches add clickable link to the model section to allow user to further interact with the 3D model. Holzer further teaches map individual point/portion of the model/mesh to an image of the corresponding portion. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D vehicle model (taught in Schaarschmidt and Hever), to further map individual point/portion of the model/mesh to an image of the corresponding portion (taught in Holzer), so as to provide a more accurate/effective view for images that are captured at different viewpoints of an object (Holzer, [0005]).

Regarding Claim 2. The combination of Schaarschmidt, Hever and Holzer further teaches The three-dimensional complete virtual model of claim 1, wherein the real-world vehicle has open doors (Schaarschmidt, [0033] If the user now activates by "touching and simultaneously dragging" the "Rotate" button or the driver door directly as shown in FIG. 6.2, the user opens the vehicle, and the interior containing additional vehicle objects 2 becomes visible.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schaarschmidt et al in view of Hever et al, Holzer et al further in view of Nussbaum et al (US10832476).

Regarding Claim 3. The combination of Schaarschmidt, Hever and Holzer fails to explicitly teach, however, Nussbaum teaches The three-dimensional complete virtual model of claim 2, wherein the individual images are three-dimensional images (Nussbaum, abstract, the invention describes methods, systems, and computer implemented virtualization software applications and computer-implemented graphical user interface tools for remote virtual visualization of structures. Images are captured by an imaging vehicle of a structure and the captured images are transmitted to a remote server via a communication network. Using virtual 3D digital modeling software the server, using the images received from the imaging vehicle, generates a virtual 3D digital model of the structure and stores it in a database. This virtual 3D digital model can be accessed by remote users, using virtualization software applications, and used to view images of the structure. The user is able to manipulate the images and to view them from various perspectives and compare the before-the-damage images with images taken after damage have occurred. Based on all this the user is enabled to remotely communicate with an insurance agent and/or file an insurance claim.
Col 9, line 61-67, col 10, line 1-15, FIG. 7 illustrates a block diagram of an exemplary computing device 740, which may be used to implement one or more of the units 620, 640, 660, and 680, in accordance with the remote imaging and virtualization system 600 of this disclosure. Such computing device 740, may be a smartphone, a tablet computer, or similar mobile device capable of receiving and processing electronic information. The computing device 740 may include one or more sensors 770 which may provide sensor data (e.g. images) regarding a local physical environment in which the computing device 740 is operating. Such sensor data may include 2-D or 3-D images of the local physical environment, which may be captured by a camera 774 of the computing device 740. Additionally, in some embodiments, the computing device 740 may receive sensor data from one or more external sensors (not shown). The sensor data may be processed by the controller 750 to generate a virtual model (e.g. virtual 3D digital model) for user interaction.).
Schaarschmidt, Hever, Holzer and Nussbaum are analogous art, because they all teach method of creating/displaying 3D model of an object. The combination of Schaarschmidt, Hever and Holzer further teaches capturing a plurality of images for generating virtual 3D model of the interested object. Nussbaum further teaches capturing a plurality of 3D images for generating virtual 3D model of the interested object. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D vehicle model creation method (taught in Schaarschmidt, Hever and Holzer), to further use the 3D images as inputs (taught in Nussbaum), so as to provide a more feasible/accurate/effective view for the object of interest, especially during damage assessment (Nussbaum, col 1, line 7-14).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schaarschmidt et al in view of Hever et al, Holzer et al, Nussbaum et al further in view of Takuji (JP2018044824).

Regarding Claim 4. The combination of Schaarschmidt, Hever, Holzer and Nussbaum fails to explicitly teach, however, Takuji teaches The three-dimensional complete virtual model of claim 3, wherein each individual image has a resolution of at least 3840 pixels by 1920 pixels  (Takuji, abstract, the invention describes a structure inspection device, a structure inspection controller, and a method for inspecting a structure which can accurately inspect a structure formed by a 3D printer. A structure inspection device 1 includes: a first creation unit 2 for creating two-dimensional design data obtained by projecting three-dimensional design data used for forming a structure 7 by a 3D printer on a two-dimensional flat surface; an imaging unit 3 for taking an image of the structure 7 formed by the 3D printer; a second creation unit 4 for creating two-dimensional actual object data including two-dimensional outer shape information based on imaging data obtained by the imaging unit 3; a comparison unit 5 for comparing the two-dimensional design data and the two-dimensional actual object data in a corresponding angular direction; and an inspection unit 6 for inspecting the outer shape of the structure 7 based on the result of comparison by the comparison unit 5.
[0024] It is desirable that the camera 3 captures images with as high a resolution as possible. This is because the pixels become coarse in the low-resolution imaging data, and the fine shape of the model 7 cannot be inspected. Therefore, when using a video camera, it is desirable to have a function of generating moving image data having a resolution of 2K or more, preferably 4K.).
Schaarschmidt, Hever, Holzer, Nussbaum and Takuji are analogous art, because they all teach method of creating/displaying 3D model of an object. The combination of Schaarschmidt, Hever, Holzer and Nussbaum further teaches capturing a plurality of images for generating virtual 3D model of the interested object. Takuji further teaches capturing a plurality of high definition images for generating 3D model of the interested object. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D vehicle model creation method (taught in Schaarschmidt, Hever, Holzer and Nussbaum), to further use the 4K images as inputs (taught in Takuji), so as to create 3D model with fine shape of the object of interest (Takuji, [0024]).

Regarding Claim 5. The combination of Schaarschmidt, Hever, Holzer, Nussbaum and Takuji further teaches The three-dimensional complete virtual model of claim 4, the predetermined formation being correlated to a horizontal distance from the real-world vehicle (Hever, [0058] In some embodiments, system 100 can also comprise a supporting structure 132. The supporting structure 132 can comprise at least one pole positioned on at least one side of the inspection passage. FIG. 1A illustrates an exemplary supporting structure that comprises two poles each positioned on one side of the inspection passage. Each pole has a set of imaging devices attachable thereto. The imaging devices can be attached at an appropriate height and/or angle in relation to the vehicle so as to capture images covering a Field of View (FOV) corresponding to a predetermined region (i.e., a working area for vehicle model reconstruction), as will be described in further detail with reference to FIGS. 2A, 2B and 4.
As shown in Fig 1A, the supporting structure 132 form a predetermined formation which keeps a horizontal distance from the vehicle.).
The reasoning for combination of Schaarschmidt, Hever, Holzer, Nussbaum and Takuji is the same as described in Claim 4.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schaarschmidt et al in view of Hever et al, Holzer et al, Nussbaum et al, Takuji further in view of Kuzmin (“Full Photogrammetry Guide for 3D Artists”, 2018).

Regarding Claim 6. The combination of Schaarschmidt, Hever, Holzer, Nussbaum and Takuji fails to explicitly teach, however, Kuzmin teaches The three-dimensional complete virtual model of claim 5, wherein the horizontal distance is in the range of 4 feet to 15 feet (Kuzmin, page 2, par 1-4, the article describes how to scan real-world objects, clean them up and render. 
Page 3, par 4, Next is the mid-range and close-range shots: if the first loop is at 3m away from the object, the mid-range is at 1.5m and the close-range is about 50cm. The mid-range shots connect the far distance loop and close-range images.).
Therefore, in the situation that the object image is captured in mid-range, the horizontal distance is within 4-15 feet.).
Schaarschmidt, Hever, Holzer, Nussbaum, Takuji and Kuzmin are analogous art, because they all teach method of creating/displaying 3D model of an object. The combination of Schaarschmidt, Hever, Holzer, Nussbaum and Takuji further teaches capturing a plurality of images for generating virtual 3D model of the interested object. Kuzmin further teaches distance between camera and target object. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D vehicle model creation method (taught in Schaarschmidt, Hever, Holzer, Nussbaum and Takuji), to further keep the distance between camera(s) and target object within a range based on the size of the object (taught in Kuzmin), so as to make sure the images are captured properly.

Regarding Claim 7. The combination of Schaarschmidt, Hever, Holzer, Nussbaum, Takuji and Kuzmin further teaches The three-dimensional complete virtual model of claim 6, wherein the real-world vehicle is selected from the group consisting of: cars, mopeds, motorcycles, boats, airplanes, busses, trucks, vans, tractors, and jet skis (Schaarschmidt, [0026] In the example shown, the method for visual product configuration using interactive 3D objects is explained with reference to a car model on an operating device 1 in the form of a tablet computer comprising a touchscreen. Further see Fig 2.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schaarschmidt et al in view of Hever et al, Holzer et al, Nussbaum et al, Takuji, Kuzmin further in view of Howard et al (US20160220902).

Regarding Claim 8. The combination of Schaarschmidt, Hever, Holzer, Nussbaum, Takuji and Kuzmin fails to explicitly teach, however, Howard teaches The three-dimensional complete virtual model of claim 7, further comprising t a virtual joystick configured to provide for navigation of the three-dimensional complete model in a complete 360 degrees (Howard, abstract, the invention describes a method for creating a visual representation of a virtual joystick (102) when displayed on a touch screen (100), and generating joystick data to indicate a null orientation when orientation data compares favorably to null range of orientations, distinct from the range of orientations corresponding to advantageous orientations and another range of orientations, where the range of orientations about advantageous orientations together with another range of orientations and the null range of orientations correspond to a full 360 degree range of possible orientations of the data.
[0040] In operation, the virtual joystick generator generates joystick display data 210 for display on the touch screen 100. For example, the joystick display data 210 creates a visual representation of a virtual joystick when displayed on the touch screen 100 that can be used interactively by the user as part of a graphical user interface of the host device.).
Schaarschmidt, Hever, Holzer, Nussbaum, Takuji, Kuzmin and Howard are analogous art, because they all teach method of creating/displaying graphics on a display. The combination of Schaarschmidt, Hever, Holzer, Nussbaum, Takuji and Kuzmin further teaches creating virtual 3D model of the interested object. Howard further teaches using a virtual joystick to achieve 360 view. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D vehicle model creation/displaying method (taught in Schaarschmidt, Hever, Holzer, Nussbaum, Takuji and Kuzmin), to further use the virtual joystick to achieve 360 degree view (taught in Howard) for 3D model, so as to allow user with handheld device with a touch screen to move around in similar fashion to using a real joystick (Howard, [0006, 0043]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Xin Sheng/Primary Examiner, Art Unit 2611